DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, “said closed end of said inner layer” lacks antecedence.

In claim 3, “said closed end of said inner layer” lacks antecedence.

In claim 17, “said closed end of said inner layer” lacks antecedence.

In claim 18, “said closed end of said outer layer” lacks antecedence.

	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over and Patent Application Publication No. 2019/0090390 to Judy.
Regarding claim 1, McNutt discloses a container (10), comprising: a pouch (11) formed from an outer layer forming; the pouch having a closed end (16) and a mouth at an opposing open end (12); and a loop element (17) extending from the closed end of the pouch (Fig. 1).  However, McNutt does not disclose the pouch having an inner layer comprising a series of thin metallic wires.  Judy teaches that it is known in the art provide a layer of conductive fiber with a weave (“Faraday fabrics”; paragraph [0032]; which meets the recitation “layer comprising a series of thin metallic wires”) on the inside of an analogous container (paragraph [0038]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an inner layer comprising a series of thin metallic wires in the McNutt container, as in Judy, in order to block transmission of electronic waves through the pouch.
Regarding claim 2, McNutt discloses a fastener ring (18) extending from the closed end of the pouch and a fastener clip (19) extending from the fastener ring (Fig. 1).  Providing an inner layer comprising a series of thin metallic wires in the McNutt container, as in Judy and discussed, meets the recitation “a fastener ring extending from said closed end of said inner layer”.

Regarding claim 4, McNutt discloses pouch is formed of flexible (pliant) material (column 3, lines 7-16), which meets the structure implied by the functional recitation “such that it can be rolled around itself.”
Regarding claim 5, McNutt and Judy disclose the claimed invention, as discussed above, except for the first and second loop elements being formed from elastic cord material.  It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use elastic cord material for the first and second loop elements in the McNutt container, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 6, providing an inner layer comprising a series of thin metallic wires in the McNutt container, as in Judy and discussed, meets the recitation “said inner layer defines a faraday cage.”
Regarding claim 7, McNutt discloses the outer layer of the pouch comprises leather material (column 3, lines 41-61).
Regarding claim 11, McNutt discloses the loop element (17) defines non-elastic tab (metal eyelet) extending from a first side of the outer layer, the non-elastic tab including an aperture formed therethrough (Fig. 1).
Regarding claim 12, McNutt discloses chain link (20) extending from the interior, closed end of the pouch (Fig. 1), which meets the recitation “a second non-elastic tab extending from a second side of said outer layer, said second non-elastic tab including an aperture formed therethrough.”

Regarding claim 16, McNutt discloses a container (10), comprising: a pouch (11) formed from an outer layer forming; the pouch forming a closed end (16) and a mouth at an opposing open end (12); a fastener ring (18) extending from the closed end of the pouch; and a fastener clip (19) extending from the fastener ring (Fig. 1).  However, McNutt does not disclose the pouch having an inner layer comprising a Faraday cage.  Judy teaches that it is known in the art provide a layer of conductive fiber with a weave (“Faraday fabrics”; paragraph [0032]; which meets the recitation “layer comprising a faraday cage”) on the inside of an analogous container (paragraph [0038]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an inner layer comprising a faraday cage in the McNutt container, as in Judy, in order to block transmission of electronic waves through the pouch.
Regarding claim 17, McNutt and Judy disclose a first loop element (17) extending from the closed end of the pouch, and thus the closed end of the inner layer.  However, McNutt does not disclose the first loop element being elastic.  It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use elastic material for the first loop element in the McNutt container, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 20, providing an inner layer comprising a faraday cage in the McNutt container, as in Judy and discussed above, meets the recitation “said inner layer includes a plurality of wires arranged to form a mesh.”

Claims are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,042,649 to McNutt and Patent Application Publication No. 2019/0090390 to Judy (hereafter Judy 390) as applied to claim 1 above, and further in view of U.S. Patent No. 10,709,044 to Judy (hereafter Judy 044).
Regarding claim 8, McNutt and Judy ‘390 disclose the claimed invention, except for at least one closure button extending from the outer layer at a location between the open end and the closed end.  Judy ‘044 teaches that it is known in the art to provide a closure button (154) extending from an outer layer at a location between an open end and a closed end in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a button closure extending from the outer layer at a location between the open end and the closed end in the McNutt pouch, as in Judy ‘044, in order to ensure closure of the open end of the pouch.
Regarding claim 9, providing a button closure extending from the outer layer at a location between the open end and the closed end in the McNutt pouch, as in Judy ‘044 as 

Allowable Subject Matter
Claim 15 is allowed.

Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art of record does not disclose or fairly teach a pouch having an inner layer comprising a series of thin metallic wires configured to block transmission of electronic waves therethrough, wherein the pouch includes a loop element are cooperatively configured such that an open end of the pouch can be rolled towards at least one closure button and the loop element can be stretched over the rolled portion of the pouch and around the at least one closure button.
Regarding claim 14, the prior art of record does not disclose or fairly teach a pouch having an inner layer comprising a series of thin metallic wires configured to block transmission of electronic waves therethrough, wherein the pouch includes a locking device passing through apertures of first and second non-elastic tabs whereby the non-elastic tabs are secured to one another to prevent a rolled-up open end of the pouch from being unrolled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JES F PASCUA/Primary Examiner, Art Unit 3734